DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-48 and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “parabolic” in the claim limitation “the accelerometer configured to rotate along an arched parabolic path” (claim 28, ¶ 4, ll. 2-3) is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-35, 37, 38, 40-48, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendz et al. (US 2006/0283219 A1) in view of Kjellsson et al. (US 2016/0353239 A1), and further, in view of Johnson et al. (US 2016/0189502 A1).
Regarding claim 28, Bendz discloses an electromechanical smart lock (6) configured for wireless communication (via electronic unit 8; ¶ [0024]) to lock and unlock a door (3), comprising: a deadbolt (5) configured to travel along a linear path as the electromechanical smart lock (6) transitions among an unlock state to unlock the door (3) and a lock state to lock the door (lock bolt 5 travels along a linear path to lock and unlock door 3); a motor (7) configured to retract the deadbolt (5) to operate in the unlock state, and configured to extend the deadbolt (5) to operate in 
Regarding claim 37, Bendz discloses an apparatus, comprising: a deadbolt (5) configured to extend along a linear path to lock a door (3), and configured to retract along the linear path to unlock the door (lock bolt 5 extends and retracts along a linear path at a side of door 3 to lock and unlock door 3); a sensor component (51) configured to move along an arched parabolic path as the deadbolt (5) moves along the linear path (magnet 51 is mounted to gear 12 that moves along an arched path by rotation of gear 12 which moves lock bolt 5 to move along the linear path and lock and unlock door 3 and if “parabolic” were interpreted merely as “parabola like” then the curved path of magnet 51 is similarly “parabola like”; ¶ [0042]), and configured to generate sensor information indicative of a position of the sensor component (51) along the arched parabolic path (magnet 51 along with hall sensors H1-H4 generate information indicative of a position of magnet 51 along the arched “parabolic” path; ¶ [0042]); and a controller circuit (50) configured to determine a position of the deadbolt (5) along the linear path based on the sensor information that is indicative of the position of the sensor component (51) along the arched parabolic path (circuit board 50 along with a computer program determines a position of lock bolt 5 along the linear path based on the sensor information from magnet 51 and hall sensors H1-H4 that indicate the position of magnet 51 along the arched “parabolic” path; ¶¶ [0047-0048]).  
Regarding claims 38 and 40, Bendz discloses a motor (7) configured to extend or retract the deadbolt (5) along the linear path (¶ [0042]), wherein the controller 
Regarding claims 41 and 42, Bendz discloses wherein the linear path has a first endpoint and a second endpoint (the linear path of lock bolt 5 has a first endpoint at which lockbolt 5 is in an unlocked state and a second endpoint at which lock bolt 5 is in a locked state), and the arched parabolic path has a first endpoint and a second endpoint (the arched “parabolic” path of rotation of magnet 51 has first and second endpoints hall sensors H4 and H1; fig. 9), the first endpoints of the linear path and the arched parabolic path corresponding to the door (3) being in the unlock state (the first endpoints of the linear path of lock bolt 5 and the non-linear path of magnet 51 correspond to door 3 being in the unlock state), and the second endpoints of the linear path and the arched parabolic path corresponding to the door (3) being in the lock state (the second endpoints of the linear path of lock bolt and the non-linear 
Regarding claims 43 and 44, Bendz discloses wherein the controller (50) is further configured to receive data indicating that the lock should switch among an unlock state and a lock state (circuit board 50 receives lock and unlock instructions from electronic unit 8 which wirelessly detects a key; ¶ [0024, 0027]), and the controller (50) is configured to adjust the position of the deadbolt (5) based on the data (circuit board 50 adjusts the position of lock bolt 5 based on information from the key reader of electronic unit 8); wherein each position along the arched parabolic path corresponds to different sensor information (each position along the arched “parabolic” path of magnet 51 corresponds to different sensor information from hall sensors H1-H4; fig. 9).  
Regarding claim 45, Bendz discloses an apparatus, comprising: a sensor (51) configured to move along a first path as a door (3) switches between an unlock state and a lock state (magnet 51 rotates along a first path as the door switches between an unlock state and a lock state; fig. 9), and configured to generate positional data indicative of a position of the sensor component (51) along the first path (magnet 51 in conjunction with hall sensors H1-H4 generate positional data indicative of a position of magnet 51 along the first path as the door switches between an unlock state and a lock state; ¶ [0042]); a deadbolt (5) configured to extend along a second path to set the door (3) in the unlock state, and configured to retract along the second 
Regarding claims 46-48, 50, and 51, Bendz discloses wherein the second path is a linear path (the second path of lock bolt 5 is a linear path); wherein the positional data corresponds to a gravity vector that is indicative of the position of the sensor along the arched parabolic path (although the positional data from magnet 51 and hall sensors H1-H4 do not directly detect a gravity vector, the positional data must “correspond” to some gravity vector that is indicative of the position of the sensor along the arched “parabolic” path); wherein the linear path is between a housing of an electromechanical lock (6) including the deadbolt (5) and a deadbolt slot of a door jamb (the linear path of lock bolt 5 is between a housing of electromechanical unit 6 and the slot of lock bolt 5 in door 3; fig. 3).  -5- 139005048.1 Application No.: 15/708,081 Docket No.: 121954-8006.US01 

Kjellsson et al., herein Kjellsson, teaches an accelerometer (sensor 1010 includes MEMS accelerometer 212; fig. 10) configured to rotate along an arched parabolic path (if parabolic were to be interpreted as “like a parabola,” then the path of rotation of handle 1006 is arched, like a parabola) as a deadbolt moves along a linear path (¶ [0069]), and the accelerometer (212) configured to determine a gravity vector that includes a multi-dimensional vector representing a magnitude and a direction of each position of the accelerometer (212) along the arched parabolic path (MEMS accelerometer 212 determines a gravity vector of lock 1000 at rest at any position along the arched parabolic path, the gravity vector indicating the direction of gravity and having a magnitude of 1g from gravity), the gravity vector representing an inclination of the accelerometer (MEMS accelerometer 212 determines a gravity vector of lock 1000 which is the angle/tilt of lock 1000 with respect to the Earth, and as MEMS accelerometer 212 is mounted and turns with lock 1000, the gravity vector also represents an inclination of MEMS accelerometer 212; ¶ [0069]) along an arched parabolic path (if “parabolic” were interpreted merely as “parabola like” then the curved path of accelerometer 212 is similarly “parabola like”); wherein the positional data corresponds to a gravity vector that is indicative of a position of the accelerometer (212) along the first path (¶ [0069]); each position along the arched parabolic path comprising a unique gravity vector (each position that lock 1000 is stopped at along the arched “parabolic” path has a different direction of gravity, and therefore, a unique gravity vector; ¶ [0069]); wherein the positional 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz with the accelerometer of Kjellsson to provide a more accurate means of measuring the angle of a rotating knob and thus accurately determine whether a deadbolt is locked, unlocked, or at any partially locked position.
Although Bendz discloses wirelessly communicating between a key and the lock, it is silent on using a smartphone.
Kjellsson teaches an electromechanical smart lock (106; fig. 1) receives an instruction via wireless communication from a smartphone (104) indicating that the electromechanical smart lock (106) should transition to the unlock state or the lock state (¶ [0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz with the smartphone communication of Kjellsson to improve user experience by allowing a user to control a door lock with a smartphone instead of requiring a user to carry a separate key.

Johnson et al., herein Johnson, teaches an electromechanical smart lock (10; fig. 1B) with an accelerometer (16) disposed on a component (14), the component (14) configured to extend in a direction of the deadbolt travel (as drive shaft 14 is a three-dimensional object, it extends in a direction of travel of bolt 24) and the accelerometer (16) configured to rotate along an arched parabolic path (if “parabolic” were interpreted merely as “parabola like” then the curved path of drive shaft 14 with accelerometer 16 is similarly “parabola like”) as the electromechanical smart lock (10) switches between an unlock state and a lock state (positioning sensing device 16 is mounted to drive shaft 14 of lock device 22 which rotates along an arched parabolic path, to sense locking and unlocking of bolt 24 and positioning sensing device 16 may be an accelerometer; ¶¶ [0108, 0114]); wherein the component (14) is configured to rotate along the arched parabolic path as a deadbolt moves along a linear path (drive shaft 14 rotates along an arched parabolic path as bolt 24 moves along a linear path; ¶ [0016]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz in view of Kjellsson to provide the accelerometer on a rotating component as taught in Johnson, for accurate sensing of the lock/unlock status of a lock by determining the rotational position of the drive shaft (Johnson, ¶ [0116]).  
Regarding method claims 29-35, the method steps thereof are met by the operation of Bendz in view of Kjellsson, and further, in view of Johnson, as set forth above.

Claims 36, 39, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendz et al. (US 2006/0283219 A1) in view of Kjellsson et al. (US 2016/0353239 A1), in view of Johnson et al. (US 2016/0189502 A1), and further, in view of Cheng et al. (US 2014/0265359 A1).
Regarding claims 36, 39, and 52-54, Bendz in view of Kjellsson, in view of Johnson, disclose the invention as set forth above.
Bendz in view of Kjellsson, in view of Johnson, are silent on a current sensor to detect current drawn by the motor.
Cheng et al., herein Cheng, teaches an electromechanical lock (10; fig. 1A) including: a battery (50); and a current sensor (46; fig. 1G) configured to determine an amount of current drawn from the battery by a motor (current sensor 46 determines how hard motor 38 is working; ¶ [0110]), wherein a controller circuit (36) further instructs the motor (38) to extend or retract based on the current drawn from the battery (50) by the motor (engine 36 controls motor 38 to extend or retract based in part on the sensed current drawn from motor 38; ¶ [0111]); wherein the characteristics regarding usage of the battery (50) by the motor (38) include a current draw of the motor (engine 36 receives characteristics regarding usage of battery 50 by motor 38 which include the current drawn by motor 38; ¶ [0111]); wherein the controller (36) is configured to determine characteristics of a door based on the positional data of the sensor (16) and the characteristics regarding the usage of the battery by the motor (engine 36 determines characteristics of the door, such as whether it is deformed or out of alignment based on the positional data from position sensing device 16 and current drawn by motor 38 indicating friction in 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz in view of Kjellsson, and further, in view of Johnson, with the current sensing of Cheng to determine when a locking/unlocking operation has too much friction and to alert a user when a door is deformed or out of alignment (Cheng, ¶¶ [0153-0154].
Regarding method claim 36, the method steps thereof are met by the operation of Bendz in view of Kjellsson, in view of Johnson, and further in view of Cheng as set forth above.

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Bendz, in view of Kjellsson, and further, in view of Johnson do not “do not disclose or suggest a sensor that is mounted on a component that extends in the direction of deadbolt movement or a sensor that moves in an arched parabolic manner.” Response, p. 9. However, as set forth in the rejection above, Johnson teaches accelerometer 16 is disposed on rotating drive shaft 14 (fig. 1D), which is a three-dimensional object and extends in at least a direction of travel . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852